Citation Nr: 1542345	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  15-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.
 

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

Although the RO has reopened the Veteran's claim for service connection for PTSD the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Material evidence to the Veteran's claim for service connection for PTSD was received within a year of the June 2012 rating decision on the matter.

2.  The evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD that is relatable to his service in the Republic of Vietnam. 



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for PTSD was initially denied in  June 2012 rating decision.  Within a year of the decision, VA received new information concerning the Veteran's claim including statements concerning his in-service stressors which were not previously of record.  Therefore, the June 2012 decision was never final and no question of reopening the claim remains.  See 38 C.F.R. § 3.156; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Veteran has stated that he has been diagnosed with PTSD and that it is related to his experiences during service in the Republic of Vietnam.

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) the stressor is related to the veteran's fear of hostile military or terrorist activity; (2) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was found to not meet the criteria for PTSD at his March 2012 VA PTSD examination.  However, the Veteran was previously assessed with PTSD in March 2007 by a physician and again in March 2009 by the chief of geropsychiatry at the Salisbury VA Medical Center. If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  Therefore, the evidence is in equipoise as to whether the Veteran has a valid diagnosis of PTSD.

With regard to the Veteran's stressor, he reported serving at Quang Tri, Vietnam and experiencing hostile rocket fire as well as seeing numerous combat casualties.  The Veteran is competent to report on events and feelings, including the stressors and fear that were experienced during service.  See Layno.  His accounts of his base being under fire and having seen dead bodies is consistent with the places, types, and circumstances of the Veteran's service, for which he received a Vietnam Service Medal and Vietnam Campaign Medal.  Furthermore, such statements are clearly related to hostile military action and were the basis for a VA psychiatrist's March 2009 assessment of PTSD.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there is sufficient evidence of a connection between his current condition, assessed as PTSD, and his in-service stressors to satisfy the third and final element required for service connection.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

In correspondences to VA and in his formal appeal the Veteran reported that his service connected diabetes mellitus has worsened since the most recent VA examination in March 2012.  As such, VA is required to afford him a contemporaneous examination to assess the current nature, extent and severity of his diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  As the most recent VA treatment records are dated July 2013, any outstanding VA medical records should also be obtained prior to the examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his diabetes mellitus symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since July 2013 that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his diabetes mellitus.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his diabetes mellitus on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


